DETAILED ACTION
	This Office action is based on the amendments filed December 21, 2021 for application 16/907,111.

Response to Amendment
The proposed reply filed on December 21, 2021 has not been entered because it is unsigned.  Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO sample reply to Office action can be found at https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf (also attached for Applicant’s convenience).
Prior art may be accessed using https://patft.uspto.gov/ and https://patft.uspto.gov/netahtml/PTO/search-bool.html.
Please see MPEP 714(II)(C) (https://www.uspto.gov/web/offices/pac/mpep/s714.html) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  Since the amendments filed December 21, 2021 have not been entered, Applicant should refer to the set of claims filed September 30, 2020 as the immediate prior version of the claims from which amendments should be made relative.  See MPEP 714(c).
Applicant is directed to publicly available claim drafting assistance at https://www.uspto.gov/patents/apply/2018-inventor-info-chats.  See the program titled “Claim Drafting” dated February 15, 2018. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new subject matter beyond the disclosure as originally filed on June 19, 2020 or that can be supported in the provisional application filed June 20, 2019.  Details not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Label each page of the reply with the application number.
Sign all submissions (on the last page).  Please note that a proper s-signature requires Applicant’s name within forward slashes and the signer’s name must be:
presented in printed or typed form preferably immediately below or adjacent the s-signature, and
reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    98
    269
    media_image1.png
    Greyscale

	Other helpful resources:
Filing a patent application on your own: visit https:/www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
Inventors Assistance Center (IAC): visit http:/www.uspto.gov/inventors/iac/index.jsp or call 1-800-786-9199
Pro Se Assistance Program: 1-866-767-3848
Responding to Office Actions: https://www.uspto.gov/patents/maintain/responding-office-actions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021